Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 (line 16) includes “the length”, which lacks clear antecedent basis since a first length and a second length are previously recited. Claim 1 (line 17) includes “the diameter” which lacks clear antecedent basis since a first diameter and a second diameter are previously recited. As best understood, it appears that “the length” and “the diameter” should read “the first length” and “the first diameter”, respectively, since the limitation 
Claim 8 also refers to “the diameter of the central portion” and it is unclear whether this is meant to refer to the previously recited first diameter or previously recited second diameter. For the purposes of claim interpretation, the limitation will be treated as though it reads “the first diameter of the central portion”. 

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. Applicant argues that the amendments have overcome the previously presented 102a1 rejections over Evard. The central portion of the frame of Evard may be considered the portion between the final (and largest) two turns of the coil at each end of the coil, the final two turns at each end (so four turns in total) forming the apposition portions. The length of the central portion increases when moving from the contracted configuration (solid line configuration in fig. 2’’’’) to the expanded configuration (dotted line configuration in fig. 2’’’’). The diameter of the central portion at its central most point (in the longitudinal direction) when in the expanded configuration (dotted line configuration in fig. 2’’’’), is the same as or less than the diameter of the central portion at its central most point when in the contracted configuration (solid line configuration in fig. 2’’’’). In particular, the diameter at this central most point is illustrated as being the same in fig. 2’’’’ in either configuration. Applicant asserts that the average diameter of the central portion (when the central portion is not limited to only the smallest diameter winding of the coil) is greater in the expanded configuration than in the contracted configuration due to the hourglass shape. The examiner respectfully disagrees with this assertion since the coil appears to collapse on itself such that the turns of the coil merely nest within each other with no respective change in their diameter. Regardless, the claim requires only that the central portion has a diameter in the expanded configuration that is the same as or less than a diameter of the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evard et al. (US 6,616,675; “Evard”). Evard discloses a medical device for creating an anastomosis between first and second body conduits (BV1, BV2) and configured to transition between contracted and expanded conditions, the device (figs. 1-2’’’’) comprising an elongate member defining a frame comprising a first apposition portion (top two loops at D1) and a second apposition portion (bottom two loops at D1), and a central portion (portion having D2 that extends between end “apposition” portions having D1) disposed between the first and second apposition portions, the central portion defining a lumen therethrough and having a first diameter (consider D2, taken at the central most point (longitudinally) of the central portion) and a first length (length indicated by solid line shape in fig. 2’’’’) in the contracted configuration, and having a second diameter (D2, taken at the central most point of the central portion) and a nd par. rejection above) of the central portion is configured to increase by a greater amount relative to a reduction in the first diameter of the central portion (noting that the diameter of the central portion at the central most point, does not decrease when the frame is lengthened as evident from fig. 2’’’’; col. 9, ll. 50-65). It is noted that the claim does not require that the central portion have a constant diameter along its entire length. Since the diameter of the central portion taken at its most central point is the same in the contracted and expanded configurations, it meets the limitation of the claimed second diameter being the same or less than the claimed first diameter. 
Regarding claim 16, Evard discloses a medical device for creating an anastomosis between a first body conduit and a second body conduit (BV1 and BV2) and configured to transition between contracted and expanded configurations (fig. 2’’’’), the device comprising an elongate member defining a frame comprising a first apposition portion and a second apposition portion (final two turns at each end having diameter D1), and a central portion (portion having diameter D2, extending between the two final turns of each end of the coil, i.e., from first apposition portion to second apposition portion) disposed between the first and second apposition portions, the central portion defining a lumen therethrough and having a diameter, a first length in the contracted configuration (solid line configuration in fig. 2’’’’) and a second length in the expanded configuration (dotted line configuration in fig. 2’’’’), wherein the second length is greater than the first length (see fig. 2’’’’), and a covering material (16) disposed on at 
Regarding claims 2 and 17, the elongate member traverses the central portion along a helical path (see fig. 2)
Regarding claims 3 and 18, the elongate member in the central portion extends along the helical path substantially perpendicular to a longitudinal axis of the device when the device is in the contracted configuration (fig. 2).
Regarding claims 4-6, 19, and 21, the elongate member is a single continuous elongate member, in particular a wire, which may comprise nitinol (see at least figs. 1-2’’, 2’’’’, col. 9, ll. 4-42, col. 17, ll. 25-27, and  col. 23, ll. 7-10). 
Regarding claim 8, the first and second apposition portion each include diameters (D1) that exceed the diameter (D2) of the central portion (fig. 2).
Regarding claim 9, the first apposition portion includes a plurality of elongate wire loops (turns/revolutions of coiled end portion) that are each configured to bear a load without imparting a substantial force to any other of the plurality of elongate wire loops of the first apposition portion. In particular, the loops are made to conform to the tissue against which they abut and do not impart a substantial force to the other loops due to the frustoconical shape. 
Regarding claim 10, the second apposition portion includes a plurality of elongate wire loops (turns/revolutions of opposite coiled end portion) that are each configured to bear a load without imparting a substantial force to any other of the plurality of elongate wire loops of the second apposition portion. In particular, the loops are made to conform to the tissue against which they abut and do not impart a substantial force to the other loops due to the frustoconical shape.
Regarding claim 11, the covering material is configured to inhibit tissue ingrowth or endothelialization of the covering material (col. 9, ll. 18-20 and col. 7, ll. 5-9, 15-20).
Regarding claim 12, the covering material is also disposed on at least a portion of the first or second apposition portion. See col. 15, ll. 45-47, col. 17, ll. 56-67 and col. 23, ll. 7-11. Note also that the first and second apposition portions of the embodiment shown in figs. 1-2’’’’ can be considered to extend inward from respective outer ends of the device to a location along the coil that is disposed under the sleeve (16) (col. 9, ll. 14-30). 
Regarding claim 13, the covering material comprises ePTFE (col. 9, ll. 18-20).
Regarding claim 14, one or more radiopaque markers are disposed on the device (col. 7, ll. 5-13).
Regarding claim 15, the frame further comprises one or more tissue anchorage features. For example, the hourglass shape of the frame may be considered a tissue anchorage feature.  Alternatively, one of the loops at either end of the coil can be considered a tissue anchorage feature, while the remaining loop in each end portion can be considered to form the respective apposition portion.
Regarding claim 20, the continuous wire includes first and second ends (e.g., terminal ends of wire) that are coupled together (via the remaining structure of the wire – note that the term “coupled” does not require the ends to be directly contacting each other).
Regarding claim 22, adjacent helical portions of the central portion of the elongate member contact one another in the contracted configuration (figs. 1-2’’’).
Regarding claim 23, a transition from the contracted configuration to the expanded configuration includes a substantially greater longitudinal extension of the central portion than a diametrical reduction of the diameter of the central portion (see fig. 2’’’’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evard in view of Berg et al. (US 6,451,048; “Berg”). Evard discloses the invention substantially as stated above including wherein the elongate member is a single elongate member, which is a single wire. The single wire of Evard (consider embodiments shown in at least fig. 2’’/2’’’’) has a defined length, but does not have a variable thickness throughout its length. Berg discloses another device for creating an anastomosis between two body conduits (fig. 2). The device comprises first and second apposition portions (34) made from a round wire wherein the wire is flattened at least at its ends in order to reduce tissue abrasion due to the wires rubbing against the body organ tubing (see figs. 7a,7b; col. 5, II. 41-50). It would have been obvious to one skilled in the art to have flattened the ends of the round wire forming the apposition portions of the single wire of any of the embodiments of Evard mentioned above in order to reduce abrasion due to the wires rubbing against the body organ tubing as taught by Berg. Such flattening results in a variable thickness, at least in the direction of flattening, throughout the length of the single wire. The limitation “variable thickness throughout the length” is being given its broadest reasonable .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 7/1/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771